Exhibit 10.2

 

AMENDMENT TO THE TOYS 'R' US, INC. MANAGEMENT DEFERRED COMPENSATION PLAN

            WHEREAS, on March 17, 2005, the Company entered into an Agreement
and Plan of Merger with Global Toys Acquisition, LLC, and Global Toys
Acquisition Merger Sub, Inc. (the "Merger Agreement"); and             WHEREAS,
Section 6.15 of the Merger Agreement provides that at or prior to the Effective
Time as defined in the Merger Agreement, the Company shall accelerate the
vesting under and provide for the termination and, no later than fifteen (15)
days following the Closing Date (as defined under the Merger Agreement),
distribution of all amounts under the Toys "R" Us, Inc. Management Deferred
Compensation Plan (the "Plan");             WHEREAS, pursuant to Section 10 of
the Plan, the Compensation and Organizational Development Committee of the Board
of Directors of the Company has authorized the following amendment and
termination of the Plan;             NOW THEREFORE, the Plan is hereby amended
as follows, effective as of the date indicated:        1. There is hereby added
a new Section 13 to read as follows:             "13.     Accelerated Vesting
and Plan Termination. On March 17, 2005, the Company entered into an Agreement
and Plan of Merger with Global Toys Acquisition, LLC, and Global Toys
Acquisition Merger Sub, Inc. (the "Merger Agreement"). Section 6.15 of the
Merger Agreement provides that at or prior to the Effective Time (as defined in
the Merger Agreement), the Company shall accelerate the vesting under and
provide for the termination and distribution of all amounts under the Plan.
Accordingly, in order to give effect to the Merger Agreement, (i) as of the
Effective Time, all accounts, awards, deferrals, and contributions of any type
whatsoever under the Plan shall become fully vested as of the Effective Time;
and (ii) the Plan shall terminate as of the Effective Time and, as part of that
termination, all accounts under the Plan shall be distributed to Participants
hereunder (whether or not then in pay status) no later than 15 days following
the Closing Date (as defined under the Merger Agreement)."        2. This
Amendment shall be effective as of the date indicated below. Except as amended
herein, the Plan shall continue in full force and effect.             IN WITNESS
WHEREOF, the undersigned Officer of the Company has caused this instrument to be
executed this 9th day of June, 2005.

 

                                          

                               

      

                                                  

                                          

                               

      

                                                  

                                          

                               

      

Toys “R” Us, Inc.

                                          

                               

      

(Registrant)                                      

                                          

                               

      

                                                  



                               

By:   

/s/ Deborah M. Derby       

                                          

                               

Name:   

Deborah M. Derby

                               

Title:   

Executive Vice President -

                               

Human Resources